TOWNSEND, District Judge
(orally). The merchandise in question is a mechanical combination of paraffin, which is a product of petroleum, and of ceresia, which is a fossil wax. Eighty per cent, in weight consists of paraffin, and 20 per cent, in weight of ceresia. Seven-elevenths of its value is wax, and four-elevenths is a product of petroleum. Its chief value, therefore, is wax; and, when thus combined with the petroleum product or paraffin, it constitutes a man*991ufacture of wax, which is known and sold as “albolene.” The substance is imported from St. Petersburg. This manufacture of wax was assessed for duty at 1.70 rubles per pood, under the reciprocity proviso in paragraph 626, Free List, § 2, c. 11, Tariff Act July 24, 1897, 30 Stat. 199 (U. S. Comp. St. 1901, p. 1685), which provides that on “products of crude petroleum produced in any country which imposes a duty on petroleum or its products exported from the United States,” the duty here collected should be equal to the duty imposed by such country. There is no question that the duty is the same as that collected in Russia on products of crude petroleum imported from this country. The importer claims that the article is dutiable at 25 per cent, ad valorem, as a manufacture of wax, under paragraph 448, Schedule N, § 1, c. 11, Act July 24, 1897, 30 Stat. 193 (U. S. Comp. St. 1901, p. 1677). The decision of Judge Lacombe in Re Rosenstein (C. C.) 56 Fed. 624, affirmed by the Circuit Court of Appeals in U. S. v. Rosenstein, 8 C. C. A. 474, 60 Fed. 74, supports the contention of the importers. It is clear that this manufactured article is not a product of petroleum, when only one-third of its value consists of a product of petroleum, and the rest consists of wax.
The decision of the board of general appraisers is reversed.